Judgment and order unanimously affirmed, with costs to the respondent, with leave to the defendants-appellants to move, within twenty days, at Special Term for reargument upon a showing that they have affirmatively complied with the provisions of the Office of Price Administration regulations with respect to establishing a maximum price as required by the decision in International Spangles Corp. v. Marrow Mfg. Corp. (294 N. Y. 295). No opinion. Present — Peek, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ.